     Case 2:20-cv-09052-ODW-JC Document 8 Filed 12/23/20 Page 1 of 1 Page ID #:79


                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    DAVID WAYNE CROCKER,                     ) Case No. 2:20-cv-09052-ODW-JC
                                               )
12                         Petitioner,         )
                                               )
13                  v.                         ) JUDGMENT
                                               )
14    PEOPLE OF THE STATE OF                   )
      CALIFORNIA,                              )
15                                             )
                                               )
16                     Respondent              )
      _______________________________
17
18         Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
19 Corpus and Action without Prejudice, IT IS ADJUDGED that petitioner’s “Motion
20 Rule 60(B)(6) Subdivisions (3) (4) (5) (6) (d) (2) (3) (4) for Relief from a
21 Judgment,” which the Court has construed to be a Petition under 28 U.S.C. § 2254
22 for Writ of Habeas Corpus by a Person in State Custody and this action are
23 dismissed without prejudice.
24       IT IS SO ADJUDGED.
25 DATED: December 23, 2020
26
27                                  _______________________________________
28                                  HONORABLE OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
